Citation Nr: 1315903	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for a heart disability, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1965 to September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issues of entitlement to service connection for hypertension and heart disability are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.



FINDING OF FACT

No neuropathy of either lower extremity as been present at any time during the pendency of this claim.  


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, are not met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in an October 2006 letter, prior to the initial adjudication of the claim. 

The originating agency has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  The originating agency also afforded the Veteran a VA examination in November 2006 for the specific purpose of determining whether he neuropathy of the lower extremities as a result of his service-connected diabetes mellitus.  The report of this examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for neuropathy of his lower extremities because it is related to his service-connected diabetes mellitus.  His hearing testimony before a hearing officer in March 2009 has been reviewed.  The record shows that service connection was granted for diabetes mellitus in an April 2002 rating decision.

The service treatment records are negative for evidence of neuropathy of the lower extremities.  

The Veteran was afforded a VA neurological examination in November 2006.  It was noted that he was diagnosed with diabetes around 1989.  He complained of numbness of his feet.  Examination showed sensory was intact to fine touch, vibration and position.  Temperature sensation was noted to be decreased in the lower extremities in the area of skin changes noted as lichenification and brawny edema changes.  Reflexes were 1-2 + and equal except at the ankles where reflexes were 1+ and equal.  Straight leg raising was negative.  The examiner concluded that there was no evidence of neuropathy in the lower extremities.  The examiner attributed the sensory loss in the Veteran's legs to skin changes.

After thorough review of the evidence of record, the Board finds that there is no competent evidence of neuropathy in either lower extremity.  This includes the above noted examination report as well as private and VA treatment records and Social Security records.  Private records show that in September 2005 and September 2006, neurological evaluation was normal.  Private records show that in July 2006 on emergency treatment for shortness of breath, his extremities showed no decreased sensation and the neurological examination was normal.  In June 2012, on neurologic evaluation there was no loss of sensation, numbness, weakness or paralysis.  Reflexes were normal.  VA records show that in June 2006, slightly diminished sensation was noted in the feet.  No diagnosis was provided.  In January 2008 and August 2008, sensation in the extremities was noted to be normal.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has bilateral lower extremity neuropathy related to his service-connected diabetes mellitus.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In essence, the Veteran is competent to state that he experiences numbness in his lower extremities but he is not competent to state that the numbness is due to neuropathy.  As discussed above, the VA examiner specifically addressed the Veteran's claim and determined that the numbness is not related to neuropathy.  

Since there is no competent evidence of neuropathy of either lower extremity during the period of the claim, the claim must be denied.  The Board parenthetically notes that the Veteran also filed a claim for service connection for skin disability but the record before the Board does not show that he has appealed the denial of the claim.


ORDER

Service connection for neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, is denied.  


REMAND

The Veteran seeks service connection for hypertension and for a heart disorder which he claims are secondary to his service-connected diabetes.  The record shows that he was examined by VA in November 2006.  On his examination, essential hypertension and congestive heart failure were among the diagnoses.  The examiner stated that it was not possible without resorting to speculation to provide an opinion concerning the etiology of the congestive heart failure and that private records needed to be reviewed in order to better determine the etiology.  The examiner offered no opinion as to the etiology of the diagnosed hypertension.  

As was pointed out by the Veteran's representative, the November 2006 examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2006 VA examiner did not indicate that the claims file had been reviewed and this is supported by the determination that he needed to see the private records to better determine the etiology of the heart disorder.  Further, the Board observes the examiner stated that an opinion could not be reached at that time without resorting to speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.  Finally, no opinion was offered as to the etiology of the Veteran's hypertension.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his hypertension and the nature and etiology of all heart disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state whether the Veteran currently has ischemic heart disease or has had it at any time during the pendency of the claim.  

With respect to the Veteran's hypertension and each non-ischemic heart disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his diabetes mellitus.

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


